Citation Nr: 1206473	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic headaches.  

4.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, denying the claims currently on appeal.  

The Veteran was scheduled for a hearing before a Veterans Law Judge of the Board in January 2012.  However, prior to the date of his scheduled hearing, the Veteran notified VA in writing that he desired to waive his appearance at this hearing.  VA received a letter from the Veteran's representative indicating that their organization construed this statement as an intent to cancel his scheduled hearing.  


FINDINGS OF FACT

1.  The Veteran does not suffer from bilateral hearing loss that manifested during, or as a result of, active military service.  

2.  The Veteran does not suffer from tinnitus that manifested during, or as a result of, active military service.  

3.  The Veteran does not suffer from a headache disorder that manifested during, or as a result of, active military service.  

4.  VA received notification from the Veteran in May 2011 indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for diabetes mellitus.  The Board received this notification prior to the promulgation of a decision.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for establishing entitlement to service connection for a chronic headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for diabetes mellitus have been met.  38 C.F.R. §§ 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in June 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, in June 2007, VA asked the Veteran to identify any medical treatment he had received since military service.  In July 2007, the Veteran responded that he had no information to provide VA to substantiate his claim.  He has yet to identify any post-service medical treatment.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination for his claimed disabilities in this case.  However, a VA examination is not necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the Veteran's claims.  There is no credible evidence of an event, injury, or disease occurring in service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawn Claim

The Veteran perfected an appeal from a February 2008 rating decision that, in pertinent part, denied service connection for diabetes mellitus.  However, VA received written notice from the Veteran in May 2011 indicating that he wished to withdraw this claim.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  However, the Veteran's service treatment records demonstrate that he did not suffer from hearing loss or tinnitus during military service, and there is no credible post-service evidence relating the Veteran's subjective symptoms to military service.  As such, service connection is not warranted.  

At the outset, the Board notes that the record contains no medical evidence diagnosing a bilateral hearing loss disability or tinnitus.  The Veteran has not identified any treatment associated with these disabilities either.  Therefore, the record does not contain a current diagnosis of hearing loss or tinnitus.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With that having been said, however, the Board recognizes that the Veteran, as a lay person, is competent to testify to symptomatology of decreased hearing or ringing of the ears.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The Veteran has asserted that he was injured near an explosion in 1973 that resulted in immediate hearing loss and ringing of the ears and required approximately six weeks of hospitalization.  

However, the Veteran's service treatment records demonstrate that he did not suffer from hearing loss during military service and that his current assertions as to an in-service injury are not credible.  An audiological evaluation was performed as part of the Veteran's September 1972 enlistment examination, revealing pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
NA
5
LEFT
25
15
10
NA
5

The above evidence demonstrates that the Veteran was not suffering from hearing loss at the time of his enlistment.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).

Another audiological evaluation was performed during a March 1978 examination, revealing pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
15
LEFT
15
5
5
10
5

This evidence also demonstrates that the Veteran was not suffering from hearing loss as of 1978.  See id.  In his report of medical history associated with this examination, the Veteran also denied ever having suffered from ear trouble or hearing loss, and he specifically denied ever having been a patient in any type of hospital or ever having suffered an injury other than those noted on his examination report.  A review of the examination report lists no prior injuries, and an evaluation of all of the Veteran's systems was deemed to be normal, aside from the presence of a tattoo on the left upper arm.  The Veteran was also noted to be complaining of bilateral groin pain, but there was no mention of hearing loss or ringing of the ears due to a prior explosion.  

Another audiological evaluation was performed during a February 1981 periodic examination, revealing pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
10
5
10
10

Again, the evidence demonstrates that the Veteran did not suffer from hearing loss at this time.  See 38 CFR § 3.385.  

The record also contains a February 1984 treatment note.  According to this record, the Veteran was being evaluated due to his military occupational specialty.  It was noted that the Veteran had fitted ear plugs, and that he was in no apparent distress or discomfort.  It was also noted that recent audiograms demonstrated that no referral for follow-up was needed.  

The Veteran was afforded his final audiological evaluation during his April 1985 separation examination.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
NA
5
LEFT
5
10
5
NA
10

The above evaluation demonstrates that the Veteran was not suffering from hearing loss at the time of his separation from active duty.  See id.  Also, in his report of medical history associated with this examination, the Veteran again denied suffering from hearing loss or ear trouble.  He also specifically denied ever having been hospitalized, or, having suffered any injury not listed on this examination report.  The only noted abnormalities were a tattoo on the left arm and a family history of hypertension.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hearing loss or tinnitus.  Service treatment records demonstrate that the Veteran's hearing was normal upon his separation from active duty.  In fact, all hearing tests following the date of the purported explosion reveal the Veteran's hearing to be within normal limits.  The Veteran also denied having, or ever having had, suffered from hearing loss or ear trouble numerous times during active duty.  The first evidence of hearing loss or tinnitus is the Veteran's claim of June 2007.  This is approximately 22 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The lack of any medical evidence of hearing loss or tinnitus since active duty tends to suggest that the Veteran has not suffered from chronic symptomatology since this time.  

The Board recognizes that the Veteran has testified to incurring hearing loss and tinnitus during military service as the result of an explosion.  However, the Board does not find the Veteran's testimony to be credible.  The Veteran has reported that while he was in service at Okinawa, sometime in 1973, two other soldiers detonated some sort of homemade bomb in the barracks.  The Veteran testified during his May 2011 Decision Review Officer (DRO) hearing that he was hospitalized for approximately six weeks, while one of the other soldiers who built the bomb perished.  The Veteran also testified that at the time of the incident, he experienced diminished hearing and a ringing of the ears that had existed ever since.  The RO attempted to verify the Veteran's reported in-service explosion, but it was determined in July 2011 that there was insufficient evidence to corroborate the Veteran's reported incident.  The Veteran was contacted in June 2011 and asked to provide additional information regarding this explosion.  However, the Veteran has yet to respond to VA's request.  The duty to assist is not a one way street, and the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran's service treatment records contain no evidence or reference to an incident in which the Veteran was injured by a bomb.  None of the records from 1973 mention an incident that required six weeks of hospitalization and took the life of another soldier.  In addition, during a March 1978 in-service examination, the Veteran reported that his health was excellent.  He also specifically denied ear trouble, hearing loss, any previous injuries, or ever having been hospitalized.  The Veteran made these same claims upon separation in April 1985.  In light of the Veteran's consistent denial of hearing loss, ear trouble, and hospitalization during military service, the Board does not find his present account of a significant injury due to an explosion, which required six weeks of hospitalization and resulted in hearing loss and tinnitus, to be at all credible.  It is not until the Veteran filed a claim for financial compensation in 2007, more than three decades after the alleged explosion, that he first claimed he developed hearing loss and tinnitus during military service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that personal interest may affect the credibility of the evidence).  

In summary, the Veteran repeatedly denied any of the injuries and periods of hospitalization he is now alleging in concurrence with his claim for VA benefits.  His service treatment records also clearly demonstrate that he did not suffer from hearing loss or ear trouble during military service or at the time of separation.  Finally, the record does not reflect that the Veteran has ever been diagnosed with a current ear disability and there is no credible evidence linking his current subjective symptomatology to an in-service disease or injury.  Service connection for hearing loss and tinnitus is, therefore, not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.

Headaches

The Veteran also contends that he is entitled to service connection for headaches.  However, for many of the same reasons discussed in the previous section, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a headache disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's in-service treatment records reflect that he did not suffer from a chronic headache disability during active military service.  According to the Veteran's September 1972 enlistment examination, an evaluation of the head was deemed to be normal.  The Veteran also denied suffering from frequent or severe headaches at this time.  An evaluation of the head performed in March 1978 was also deemed to be normal, and the Veteran again denied suffering from frequent or severe headaches in his report of medical history associated with this examination.  He also denied ever suffering a head injury, ever being hospitalized or having any other illness or injury than those listed on the examination report.  The only abnormalities noted were a tattoo of the left upper arm and complaints of bilateral groin pain.  

During a February 1981 examination, an evaluation of the Veteran's head was again deemed to be normal.  There were also no defects or diagnoses noted on the examination report.  Finally, according to his April 1985 separation examination, evaluation of the head was normal.  The Veteran also denied having, or ever having had, suffered from frequent or severe headaches, a head injury, having been a patient in a hospital or having any illness or injury not listed on this examination report.  The only abnormalities noted were tattoos to the arms, bilaterally, and a family history of high blood pressure.  Therefore, the preponderance of the evidence demonstrates that the Veteran did not suffer from a chronic headache disorder upon separation from active duty.  

In fact, the record contains no medical evidence diagnosing a chronic headache disorder.  The first evidence of this condition is the Veteran's claim of June 2007 - made approximately 22 years after his separation from active duty.  This lack of evidence of any reported symptomatology for more than two decades tends to undermine the Veteran's assertion of chronic symptomatology since military service.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333; see also Forshey, 12 Vet. App. at 74, aff'd sub nom. Forshey, 284 F.3d at 1358.  The record also contains no credible evidence linking the Veteran's subjective symptomatology to an in-service disease or injury.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a headache disorder.  

Again, the Board recognizes that the Veteran is competent to testify to symptomatology of headaches.  He is also competent to testify to his in-service experiences.  Specifically, the Veteran has related his current headaches to injuries he sustained following an explosion in 1973.  As discussed in the previous section, however, the evidence of record demonstrates that the Veteran's assertions regarding an explosion are not credible.  He routinely denied any of the symptomatology he is now complaining during medical examinations performed after 1973, and he consistently denied ever having been in a hospital (despite now claiming he was hospitalized for some six weeks following this incident).  Therefore, the Board does not find his assertions of an in-service injury to be credible.  As there is no credible evidence of an in-service disease or injury, or of the Veteran suffering from a headache during military service, the claim must be denied.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a disorder manifested by headaches must be denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for chronic headaches is denied. 

The claim of entitlement to service connection for diabetes mellitus is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


